     Case 1:20-cr-00069-GHW Document 20 Filed 03/31/20 Page 1 of 2




MEMORANDUM ENDORSED
                                            USDC SDNY
                                            DOCUMENT
                                            ELECTRONICALLY FILED
                                            DOC #:
                                            DATE FILED: 3/31/2020
                         Case 1:20-cr-00069-GHW Document 20 Filed 03/31/20 Page 2 of 2




Application granted in part. The Court will hold a telephonic bail review hearing. The United States and counsel for defendant are directed to coordinate with pre-
trial services and to propose a date and time for the telephonic hearing. The Coronavirus Aid, Relief and Economic Security ("CARES") Act requires that
teleconferencing may only take place with the consent of the defendant. CARES Act Section 15002(b)(4). As a result, arrangements should be made in advance of
the hearing to permit counsel to advise his client regarding the hearing generally, and, in particular to ensure that the defendant is willing to provide informed
consent for a telephonic hearing. The parties are directed to coordinate and to propose a time for the hearing on either April 2 or April 3, 2020 by joint letter to the
Court submitted on April 1, 2020. The Clerk of Court is directed to terminate the motion pending at Dkt. No. 19.
SO ORDERED
March 31, 2020
